DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 requires at least two belt plies, a pair of belt edge rubbers, a full width band ply, and a pair of edge band plies, wherein said edge band plies include organic fiber cords having a restraining force in a range from 5 N to 35 N.  The original disclosure, however, fails to identify what type of organic fiber cords demonstrate such a restraining force.  Looking at Table 1 in Applicant’s original disclosure, the tire of Reference Example 2 appears to be identical to that of Inventive Examples 1-3 and 6, with the exception that Reference Example 2 includes cords having a restraining force outside the claimed range between 5 N and 35 N.  It is unclear, though, what cord results in non-inventive restraining forces and what cord results in inventive restraining forces.  It is particularly noted that the total fineness of the organic fiber cords and the density of the organic fiber cords in the reference examples and the inventive examples are identical.  Thus, while Table 1 lists different restraining force values, it is unclear how inventive and non-inventive restraining forces are achieved (lack of disclosure of any variation in process and/or cord construction that results in different restraining forces).  It is not simply the use of organic fibers cords having a specific fineness and a specific loading or density and there is no direction as to what additional factors contribute to the claimed restraining force.
Additionally, Paragraphs 31-33 broadly state that the restraining force can be determined by using the elongation of the edge band and a relationship between the tension and the elongation of one organic fiber cord in the edge band.  First, there is undue experimentation in determining each of these parameters.  For example, a completed tire must be manufactured and subsequently, a certain length of edge band is removed and left to stand for 21-27 hours at a temperature of 18-22 degrees Celsius and a humidity between 61% and 69%, at which time an initial length and final length are compared.  Then, a tensile test must be performed on one organic fiber cord.  Second, even after conducting the aforementioned series of steps, the original disclosure simply states that the restraining force is obtained “from this relationship and the elongation of the edge band”.  There is absolutely no disclosure as to how said restraining force is obtained.  Are “the relationship and the elongation” added together, multiplied, or somehow used in a different mathematical equation to arrive at the claimed restraining force ? As such, Applicant’s original disclosure fails to enable one having ordinary skill in the art at the time of the invention to make the claimed tire construction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 18, 2022